DONAHUE, C. J.
Epitomized Opinion
This is an action by the administratrix of Groejfl against the B. & O. Railroad for wrongful deara Groeger was an engineer on the B. & O. and was killed by a boiler explosion while operating an inter state train. The evidence disclosed that the boilei had seven broken staybolts. During the trial exper evidence was introduced tending to show that these brokén staybolts contributed in no way to the ex plosion. The jury returned a verdict for the plaintifi whereupon the defendant prosecuted error. In affirming the judgment of the lower court, the Courl of Appeals held:
1. Expert evidence in reference to the ultimate question of fact for the determination of the jurj may be helpful, but is not controlling. Notwithstanding this expert evidence the question was one for the jury to decide, from all the evidence, whethé) these broken stayblots caused or contributed to the explosion.
2. Whether the explosion of the locomotive boilei was caused -by the manner in which it was operated or by its defective condition was a question of fad for the jury.
3. Whether failure of a railroad company to equif the boiler of a locomotive with a fusible plug was negligence was a question of fact for the jury. .
4. Under the general provisions of the Boilei Inspection Act No. 2, Compiled Statutes, No. 8631 making it unlawful for any carrier subject to the act to use' any locomotive engine unless the boilei is in proper condition and safe to operate without unnecessary peril to life or limb, the fact that the Interstate Commerce Commission has not by rule oi order covered every feature of construction does noi relieve a railroad company from responsibility for using a locomotive with a defective and unsafe boiler.